MATTER OF G—
In DEPORTATION Proceedings

A-10028465
Decided by Board September 7, 1960
Approved by Attorney General January 17 , 1961
Deportability—Section 241(a)(4), 1952 act—Convicted within five years of en
try—Effect of California expungement law.
An alien whose conviction by a California court is later expunged under section 1203.4 of the California Peual Code has not been "convicted" of a
crime for the purposes of section 241(a) (4) of the Immigration and Nationality Act. (Cf. Matter of A—F—, 8-429.)
CHARGE :
Order: Act of 1952—Section 241(a) (4) [8 U.S.C. 1251(a) (4)1—Convicted of
crime committed within five years after entry, to wit: Forgery of
fictitious name (sec. 470, Penal Code of California).
REVOKE THE BOARD

(September 7, 1960)
DISCUSSION: The special inquiry officer terminated proceedings
and certified the case to this Board for final decision. No change
will be made in his decision.
Respondent, a single male about 22 years of age, a native and
national of Grerfnany, was admitted to the United States for perma
nent residence in 1955. On June 12, 1959, he committed forgery.
He was convicted on July 12, 1959, in a California court. Sentence
was to confinement in the county jail for one year, but execution
was suspended and respondent was placed on probation. On December 15, 1959, the same court set aside the plea of guilty and dismissed the case pursuant to section 1203.4 of the Penal Code of
California. The special inquiry officer, relying upon precedents
holding that such an expungement of the record prevents the use
of the "conviction" as a basis for deportation, terminated proceedings. The Service representative has filed a brief asking that deportation be ordered because the expungement does not eliminate
the "conviction" as a ground of deportation. Counsel for respondent asks that the order of the special inquiry officer be affirmed.
159

Expungement of the conviction occurred under section 1203.4 of
the Penal Code of California which provides:
Every defendant who has fulfilled the conditions of his probation for the
entire period thereof, Or who shall have been discharged from probation prior
to the termination of the period thereof, shall at any time thereafter be permitted by the court to withdraw his plea of guilty and enter ,a plea of not
guilty ; or if he has boon convicted after a plea of not guilty, the court shall

set aside the verdict of guilty ; and in either case the court shall thereupon
dismiss the accusations or information against such defendant, who shall
thereafter be released from all penalties and disabilities resulting from the
offense or crime of which he has been convicted. The probationer shall be
informed of this right and privilege in his probation papers. The probationer
may make such application and change of plea in person or by attorney, or
by the probation officer authorized in writing; Provided, That in any subsequent prosecution of such defendant for any other offense, such prior conviction may be pleaded and proved and shall have the same effect as if probation had not been granted or the accusation or information dismissed.
A review of decisions concerning expungement reveals some conflict as to its effect, but the latest cases reaffirm the rule that the
expungement wipes out the criminal proceedings and places the
defendant in a position which he would have occupied if no accusation or information had been presented against him (People v.
Taylor, 3 Cal. Rptr. 186 (1060) ; Stephen v. TOomey, 338 P.M 182
(1959) ; Kelly v. Municipal Court, 324 P.2d 990 (1958)). There are
exceptions to the rule. Despite the expungement, the State of California recognizes the existence of a conviction in a subsequent prosecution, in impeachment of the defendant, and in the regulation of
privileges concerning drivers of motor vehicles, attorneys-at-law,
doctors, and public school teachers (People v. Taylor, supra). An
expungement may be obtained only by a person who has been placed
on probation, a matter wholly within the discretion of the court
(People v. Walker, 5 Ca.l. Rptr. 283; People v. Judson, 18 P.2d
379). The court may not give probation to a person guilty of the
more serious crimes (California Penal Code, section 1203). The
expungement must be applied for and the petitioner must establish
that he has complied with the conditions of his probation. In some
respects the expungement carries with it greater rights than does an
executive pardon (People v. Taylor, supra, pp. 190-191).
While the Federal courts considered the issue hcfnrc the State

made exceptions to the rule that an expungement eliminates the existence of a conviction, the Federal cases were decided when the law
provided, as it does today, that the expungement does not eliminate
the existence of the conviction in a subsequent prosecution. In re
Paoli, 49 F. Supp. 128, 130 (N.D. Cal., 1943), reveals that after an
expungement there was technically "no formal records remaining
of a conviction." Another court stated that the record of arrest, the
conviction, and the probation are wiped out leaving no proof of
160

_ . Stipp. 975, 978 (SI) Cal
delinquency (In. re Ringnalda, 48 F
1943). Judge Yankwich, then, as now, United States District
Judge, Southern District of California, in an article on the Federal
penal system stated that the expungement proceeding enables the
convicted person "to claim truthfully that he has never been convicted of a felony" ("The Federal Penal System," 10 F.R.D. 539,
554-555).
Prior to the decision of the Attorney General in Matter oof A

—

F

—

,

8-429, the Board consistently held (with the knowledge of the Attorney General, Matter of H—, 6 619, 622 (1955)) that a conviction
which had been expunged could not be made the basis for deportation
proceedings because there was no longer a record of conviction (Matter of O—T—, 4 265; Matter of E—V—, 5-194; Matter of A—F—,
supra). However, in Matter of A—F—, the Attorney General held
that when a narcotic violation is concerned (section 241 (a) (11), Immigration and Nationality Act) a conviction which had been expunged
would nevertheless support• an order of deportation. The decision
-

-

of the Attorney General was based in part on the actions of Con

gress showing a policy of severity to alien narcotic offenders. Stress
was placed on the effect of an amendment to section 241(b) of the
1952 Act (8 U.S.C. 1251(b) ) which originally provided that a
judicial recommendation against deportation or an executive pardon
would relieve an alien from liability to deportation under either
section 241(a) (4) of the Act (8 U.S.C. 1251(a) (4)) because of
conviction of crime involving moral turpitude, or section 2410.)
(11) of the Act (8 U.S.C. 1251(a) (11)) because of conviction of a
narcotic violation. We shall therefore briefly consider section
241(b) of the Act, and its predecessor, section 19 of the Immigration Act of February 5, 1917.
Prior to the Immigration and Nationality Act, a judicial recommendation against deportation or a pardon (whether legislative or
executive) barred deportation proceedings based on the conviction
of crime (section 19, Act of February 5, 1917). No distinction was
made between narcotic and nonnarcotic violations. Section 241(1)
of the Immigration and Nationality Act eliminated the legislative
pardon as a bar to deportation proceedings (Matter of R—, 5 612).
In 1956, an amendment to section 241(b) provided that a judicial
recommendation againgt deportation or an executive pardon should
not apply to an alien convicted of a narcotic offense (Act of July 18,
1956).
It was our belief that neither the 1952 change nor the one made
in 1956 prevented an expungement from being given effect. The
issue in a narcotic case was referred to the Attorney General, who,
in Matter of A—F—, Supra, ruled that in a narcotic case a convic-

554377-63-----12

161

tion exists for deportation purposes even though the record of conviction has been expunged under the state law. The Attorney General's order pointed out that Congress had shown a policy of progressively greater severity in the treatment of the narcotic violator
culminating in the refusal to give the narcotic violator the same
freedom from liability to deportation which the nonnarcotic violator
obtained through an executive pardon. He held, therefore, that it
would be illogical to permit an expungement, which is less than an
executive pardon, to defeat deportation proceedings. The holding
was expressly confined to a charge under section 241(a) (11) of the
Act relating to narcotic violations, and the Attorney General refrained from passing on the effect of an expungement _where the
conviction formed the basis for a deportation proceeding under
section 241(a) (4) of the Act relating to conviction for a crime involving moral turpitude.
Matter of A—F—, supra, holds that a conviction under section
341(a) (11) of the Act exists although the state has expunged the
conviction. Matter of A—F— can be interpreted as calling for the
same rule where deportation is sought under section 241(a) (4) of
the Act for conviction of a crime involving moral turpitude. The
argument would run so. Just as Congress in narcotic cases revealed a policy of severity, so with regard to convicted aliens generally Congress revealed a policy of severity—grounds for deportation of criminal aliens were made broader, retroactive, and the requirements that a convicted alien had to serve a prison sentence and
that convictions could not be in one trial were eliminated (H.R. No.
1356, Feb. 14, 1952, 82d Cong., 2d Sess., U.S. Code Congressional
and Administrative News, 1952, Vol. 2, p. 1679; Commentary, p. 61,
8 Tr.S.C.A.; Lehmann v. United States ex rel. Carson, 353 U.S.
685). Moreover, just as in narcotic cases a judicial recommendation against deportation or a pardon was made ineffective in preventing deportation, so in all criminal cases a legislative pardon
was made ineffective (Matter of R—, 5-612). 1 The importance
of the last limitation is apparent_ if an expungement is viewed
in the nature of a legislative pardon. Thus, the situation presented would seem to be very similar to that found in Matter
of A—F—, supra,which could be the basis for holding that an erasure
of a conviction by other than the executive power and other than on __
the merits does not relieve an alien from liability to deportation in
nonnarcotic cases.
In Caul., t h is is the view the Service representative asks us to
acjopt, it is the one which he emphasizes was advanced by the So3 We assume that Congressional rejection of the legislative pardon was based
on its automatic application to one who had served his sentence irrespective
of the merits of the case. The record Is silent on the reason for the change.

162

licitur General in arguing Arrellano Flrrro.R v. Hoy (262 F.2d 667,
cert. den. 362 U.S. 921 (1960)) before the Supreme Court, and the
Service representative has supplied us with a copy of the Solicitor
General's brief which contains support for the view (Sol. Gen. brief,
pp. 7-8) 2 While a case may be made for concluding that a nonnarcotic violation is not affected by an expungement of the record
for immigration purposes, we feel that adherence to the contrary
view is indicated for the reasons which follow:
(1) The contrary rule has been in effect since at least 1943
(Matter of A—F, supra, p. 6).
(2) There has been no Congressional criticism of this rule.
(3) The reasoning in Matter of A—F---, supra, is most pertitent if an expungement is considered as a legislative pardon. For then, just as Congress indicated that a pardon
would not suffice in a narcotic case, it indicated that a legislative pardon would not suffice in any criminal case and
it would follow that an expungement should not be recognized. Here it is pertinent to note that Cnngress apparently does not consider an expungement as a legislative
pardon for it made no effort to class an expungement as a
legislative pardon after administrative decisions held that
an expungement eliminated a conviction under the Immigration and Nationality Act (Matter o f E—V---, 5194 (1953)). This lack of action is especially significant since Congress corrected other administrative rulings
which brought about results it did not desire. Moreover,
an expungement is not a legislative pardon. The feature
of legislative pardon with which we have dealt in immigration matters has been its indiscriminate and automatic
application as an administrative function to any person
who had served his prison teen. An expungement (considered in the nature of a pardon for the purpose of the
comparison) is not available to one who has served a prison
term. It is a judicial act. While it must be given to one
who satisfactorily completed probation, the granting of
probation is a discretionary matter. The expungement
must be applied for. It does not automatically attach to
-

2 The Service representative, in further support of his belief that the Immigration proceedings are not affected by an expungement even In a nonnarcotic
case, cites Arrellano-Flores v. Hoy, 262 F.2d 667 (C.A. 9), cert. den. 362 US.
921 (1960), and Wood v. Hoy, 266 F.2d 825 (C.A. 9, 1959). He Is of the
belief that these cases considered together establish that a "federal standard"
exists which requires that the state expungement proceedings be giVen no effect
in deportation proceedings. We cannot consider these cases as the basis for
such a far - reaching rule. Neither case involved an expungement. They were
concerned with the issue as to whether a suspended sentence is a "conviction?'

163

one who has served his probation. We have pointed out
the expungement carries in some respects even greater benefits than an executive pardon. The disabilities which exist
after an expungement are no more significant than those
which exist after an executive pardon is granted (see
People v. Biggs, 71 P.M 214).
(4) For purposes of the record, the State of California has
wiped out the entire proceeding. There is now no conviction (Pinov. Landon, 349 U.S. 901).
(5) The Attorney General in Matter of 21—F—, supra, restricted his ruling to an expungement of a narcotic violation where deportation proceedings were based on section
241(a) (11) of the Art, and the Solicitor General in arguing the case before the Supreme Court stated that the

Congressional policy as to narcotic offenses is different
from that relating to other offenses so that very different
considerations were involved than were found in other
criminal convictions (p. 7 of the Sol. Gen. brief). If we
were to apply the exception of the narcotic rule to the instant proceeding, there would be nothing for the narcotic
cases to be exceptional to.
(6) Matters of doubt should be resolved in favor of the alien
in deportation proceedings

(Fong Haw Tan v. Phelan,

333 U.S. 6).
(7) While section 241 ( a) (4) of the Immigration and Nationality Act must be interpreted in light of the attitude of
strictness shown by Congress when it was written, it is
not amiss to refer to the fact that Congress has progressively alleviated the rigor of the laws relating to convicted
aliens so that an alien who has been convicted of a petty
offense may enter as a matter of right (section 4, Act of
September 3, 1954, 8 U.S.C.A. 1182a), and an alien convicted of more serious offenses may be permitted to enter
as a matter of discretion (section 5, Act of September 11,
1957, 8 U.S.C.A. 1182b).
We conclude that an expungement of the record in California

eliminates the "conviction" as a basis for deportation proceedings
based on section 241(a) (4) of the Immigration and Nationality
Act. In view of the arguments made concerning Matter of A—F---,
supra, and in view of the brief of the Solicitor General, we shall
certify this case to the Attorney General for review so that there
shall be but one controlling administrative view.
ORDER: It is ordered that no change be made in the order of the
special inquiry officer.
164

G is fur-titer ordered that this case be referred to the Attorney

General for review under 8 CFR 3.1(h) (1) (ii).
BEFORE THE ATTORNEY GENERAL

(January 17, 1961)
This deportation matter is before me pursuant to a referral under
8 CFR 3.1(h) (1) (ii) for a review of the order of the Board of
Immigration Appeals dated September 7, 1960, by whict it adopted
a special inquiry officer's order terminating the proceedings against
the respondent.
The respondent, an alien who entered the United States in 1955,
pleaded guilty in a California court to a charge of forgery of fictitious name committed June 12, 1959. The court sentenced him on
July 99, 1959, to a term of one year in county jail but simultaneously suspended the sentence except as to 150 days thereof and
placed him on probation for three years.
On August 25, 1959, a special inquiry officer ordered respondent
deported under the provisions of section 241(a) (4) of the Immigration and Nationality Act (8 U.S.C. 1251(a) (4) ) on the ground that
he had been convicted of a crime involving moral turpitude committed within five years after entry into the United States and
sentenced to confinement in a prison or corrective institution for a
year or more. Respondent's appeal was dismissed by the Board of
Immigration Appeals.

Following his release from county jail, respondent moved the
court which had sentenced him for an expungement of his conviction under section 1203.4 of the Penal Code of California. His
motion was granted, as reflected by the following minute of the
court :
On defendant's motion, defendant's plea of "Guilty" is vacated and set aside
and a plea of "Not Guilty" is entered. Probation is terminated and the case
dismissed, pursuant to section 1203.4, Penal Code.

Respondent thereupon applied to the Board of Immigration Appeals for a reconsideration of its decision approving his deportation. The Board reopened and remanded the proceedings to the
special inquiry officer. The subsequent order of the Board approving termination of the proceedings is the one before me. now.
Section 1203.4 of the California Penal Code provides that a defendant who has fulfilled the conditions of probation or who has
been discharged from probation prior to the termination of its
stated period shall be permitted by the court
• • • to withdraw his plea of guilty and enter a plea of not guilty; or if
he has been convicted after a plea of not guilty, the court shall set aside the
verdict of guilty; and in either case the court. Oath thereupon ditnnias the

165

accusations or information against such defendant, who shall thereafter be
released from all penalties and disabilities resulting from, the offense or crime
of which he has been convicted. The probationer shall be informed of this
right and privilege in his probation papers. The probationer may make such
application and change of plea in person or by attorney, or by the probation
officer authorized in writing; Provided, That in any subsequent prosecution of
such defendant for any other offense, such prior conviction may be pleaded
and proved and shall have the same erect as 11 probation bud not been
granted or the accusation or information dismissed.

The issue to be decided here is whether an alien who has sustained
a conviction which is later expunged under this statute is an "alien
. . . who . . . is convicted of a crime . ." for the purposes of section
241(a) (4) of the Immigration and Nationality Act (emphasis
added).
California has enacted legislation to prevent the operation of this
statute in a few specified situations in addition to the one affected
by its proviso. As a result of this legislation, some of which overruled and some of which codified judicial deeibiu.u, au order uf release under the provisions of section 1203.4 will not prevent revocation of a driver's license (section 13555, formerly 309, Vehicle Code)
or disciplinary action against members of the bar (section 6102,
Business & Professions Code), physicians (sections 2383 and 2384,
• Business & Professions Code) and public school teachers (section
12911, formerly 12011.5, Education Code). Cf. People v. Mackey,
58 Cal. App. 123, 208 P. 135 (1922) ; Sh erry v. Ingels, 34 Cal.
App.2d 632, 94 P.2d 77 (1939) ; In re Phillips, 17 Ca1.2d 55, 109
P.2d 344 (1941) ; Meyer v. Board of Medical Examiners, 34 Ca1.2d
62, 206 P.2d 1085 (1949). In general, however, an expungement
under section 1203.4 renders a conviction of no force and releases
the offender from penalties and disabilities to which he would otherwise be subject. Stephens v. Toomey, 51 Ca1.2d 864, 338 P.2d 182
(1959), offender restored to voting rights; Kelly v. Municipal
Court, 160 Cal. App.2d 38, 324 P.2d 980 (1958), sex offender relieved from requirements of registration statute; People v. Banks,
53 Ca1.2d 370, 388, 1 Cal. Rep. 669, 681 (1959), and People v.
Taylor, 178 A.C.A. 482, 3 Cal. Rep. 186 (1060), offender relieved
from prohibition against possession of firearms. In other words,
insofar as the law of California is concerned, the expungement
statute is generally effective to return a defendant to a status the
same as though he had not been convicted.
For some fifteen years the Board of Immigration Appeals has
consistently held that a conviction expunged under the California
statute does not afford the basis for deportation under either section 241(a) (4) of the Immigration and Nationality Act or section
241(a) (11), relating to the expulsion of aliens convicted of nar-

166

ootice violations. Molter of 0—T—, 4-26:5 (1951) ; Matter of D—,
7-670 (1958) ; Matter of A—F—, 8-429 (1959); see also Matter
5 194 (1953). Howof H—, 6-619 (1955), and Matter of
I
ruled
that
expungement
in nar;
ever, in Matter of A—F—, supra
cotics eases has no effect in deportation proceedings brought under
section 241(a) (11) and disagreed with the Board's position that in
such proceedings "there is no conviction whatever to support an
order of deportation."' I specifically limited my disagreement to
cases under section 241(a) (11) and did not rule on the issue presented here under section 241(a) (4) with respect to nonnarcotics
offenses.
My ruling in Matter of A—F—, supra, was grounded on the history of section 241(a) (11) and section 211(b), which is concerned
with pardons and judicial recommendations against deportation.
These histories disclose that. Congress has progressively and substantially strengthened the deportation laws dealing with aliens
involved in narcotics traffic. Accordingly, I concluded that there
is a clear national policy militating against the abridgement of
the term "convicted" in the cases of aliens who are able to obtain
expungement of narcotics convictions under state law.
Although section 241(a) (4) is today a somewhat more severe
statute than its earlier counterpart, it remains substantially less
severe than section 241(a) (11), especially when viewed in conjunction with section 241(b). Furthermore, and perhaps of more significance, it is not the end product of a history pointing to a stringent national policy of the nature referred to in my decision in
Matter of A—F—.
Consequently, a decision in the instant case
similar to that decision cannot be based simply upon the authority
of the latter.
The Immigration and Naturalization Service points out that my
decision in Matter of A—F— applies a "federal standard" and
suggests that when considered with Arrellano-Ftores v. Hoy, 262
F.2d 667 (C.A. 9, 1958), cert. den. 362 U.S. 921, and Wood v. Hoy,
266 F.2d 825 (C.A. 9, 1959), the decision is applicable to cases arising under section 241(a) (4). Arrellano-Flores v. Hoy was an
action by the respondent in Matter of A—F— challenging the order
of deportation issued against him under section 241(a) (11) on the,
ground that a suspension of sentence and grant of probation meant
he had not been "convicted." The court disagreed:
Appellant relies heavily on United States ex rel. Freislinger, on Behalf of
lappel v. Smith, 7 Cir., 41 F.2d 707. The Seventh Circuit held that whether
I Although the respondent A—F-- was on probation pursuant to a suspended
sentence, his conviction on a narcotic charge had not been set aside under
section 1203.4 of the Penal Code. For reasons which appear in my decision
in Matter of A—F—, I nevertheless considered the question raised by an alien's
use of that section to resist deportation for violating the narcotics laws.

167

a man had been "convicted" in state court was to be determined by the law
of the state where the offense was committed and proceedings had. It was of
the opinion that under Illinois law Freislinger had not been convicted because
a final judgment of conviction had not been entered.
While one cannot close one's eyes to the state's statutes and what transpired in the state's proceedings, we are inclined to the belief that perhaps
here Congress intended to do its own defining rather than leave• the matter to
the variable state statutes. Credence for this view can be found in the fact
the present statute reads "convicted" while its predecessor, 4d Stat. 1171
(Chap. 224), read "convicted and sentenced." It would appear that federal
courts have generally taken the view that a plea of guilty or a finding of
guilty, which is in repose and remains undisturbed, amounts to a conviction.
See If ercheval v. United States, 274 U.S. 220, 47 S.Ct. 582, 71 L.Ed. 1009. 2

In Wood v. Hoy, supra, which was concerned with a challenge to
a deportation order issued under the authority of section 241(a) (4),

the court broadened its decision in the earlier case to encompass
that section, stating (266 F.2d 825, 828) :
We held her (Arrellano-Flores v. Hoy) and we reaffirm here, that a conviction in California followed by a suspended sentence and placement on pro-

bation remains a "conviction" within the meaning of the Immigration and
Nationality Act of 1952.

As appears from this statement, section 1203.4 of the California
Penal Code had not been brought into play in either case. The
two cases are therefore not helpful in assessing the consequences
of

expungement whether in proceedings under section 241(a) (4)

or section 241(a) (11).
Thus I am unable to agree that the Arrellano-Flores and Wood
decisions serve to extend my ruling in Matter of A—F— beyond
the precise boundary which I marked out for it—i.e., beyond the
limits of section 241(a) (11).
Pino Y. Landon, 349 U.S. 901 (1955), has a bearing on the issue
presented here. In that case, as revealed by the lower court opinions sub non?, Ping v. Nicolls, 119 F. Supp. 122 (D.C. Mass.), and

215 F.2d 237 (C.A. 1), an alien who had been ordered deported
under section 241(a) (4) because of convictions for two crimes
argued that he had not been "convicted" of the second. He had
been tried, found guilty and sentenced to one year in prison on a
charge of petty larceny in the second proceeding, but the judge
had suspended the sentence and entered an order putting him on

probation for a period of one year. At the end of the period the
court revoked the sentence and, under a unique Massachusetts practice requiring the consent of the defendant, placed the case "on
The court prefaced this language by the erroneous statement that under
California law the sentence received by the defendant did not constitute a
final judgment from which an appeal could be taken. In fact, a 1951 amendment to section 1237 of the California Penal Code had specifically provided
that an order granting probation "shall be deemed to be a final judgment" for
the purposes of appeal.

168

file." An "on file" care stands on the records of the court and al

usually no further action is taken, the case may at any time
be called up and sentence imposed, or some other final disposition
may be made.
In accordance with United States ex rel. Freislinger on Behalf
of Koppel v. Smith, supra-, the Court of Appeals examined the Massachusetts precedents dealing with the meaning of the word "convicted." It found that the Massachusetts courts had never been
called upon to interpret it in the context of a deportation case
and concluded that such meaning, in the interest of a uniform application of the federal statutes, is a "federal question to be determined upon due consideration of the policy which section 241(a)
(4) was designed to serve." The court went on to hold that on the
record the alien stood convicted within the purview of that section.
The Supreme Court disagreed, rendering the following per curiam
opinion:
On the record here we are unable to say that the conviction has attained
such finality ae to oupport an order of deportation within the contemplation
though

of section 241 of the Immigration and Nationality Act. The judgment is
reversed.

Cryptic as this cursory decision may be, it almost certainly evidences rejection of the Court of Appeals' view that the construction
of section 241(a)(4) is purely a "federal question" to be deteimined
in terms of the policy behind its enactment and without regard to
state law and procedure. But whatever it was that led to the Supreme Court's decision in the case, it is pertinent to observe that
the Massachusetts procedure, although revoking the sentence, leaves
the plea or finding of guilt undisturbed while the California procedure, by setting aside the plea or finding of guilt, moves a conviction even farther away from an area of finality. Pin° v. Landon
would seem, therefore, to make it an a fortiori conclusion in a
nonnarcotics case that an expungement of an alien's conviction
under section 1203.4 of the California Penal Code withdraws the
support of that conviction from a deportation order under section
241(a) (4) and brings it to the ground. Cf. Matter of L—R—,
7-318 (1957).
Since what judicial precedent there is points to the validity of
the long-standing rule of the Board of Immigration Appeals which
it invoked in the instant matter and since there is no Congressional
signpost pointing in the opposite direction, I find no reason to reverse the rule. Accordingly, the Board's order herein dated September 7, 1900 is approved.

169

